TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00658-CV


                                   A. B. and J. H., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 284,960-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant J.H. filed his notice of appeal on October 3, 2017. The appellate record

was complete October 23, 2017, making appellant’s brief due November 13, 2017. On

November 13, 2017, counsel for J.H. filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellants’ brief

no later than November 27, 2017. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.

               It is ordered on November 14, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin